Citation Nr: 1131452	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified before a Decision Review Officer (DRO) in November 2008.  A transcript of the hearing is of record.

Most recently, in January 2010, the Board remanded the issue on appeal for further development, as well as denied claims for service connection for bilateral hearing loss and tinnitus.  The RO issued a supplemental statement of the case in June 2011 and the appeal is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Outstanding Private Treatment Records and Clarification of Opinion-  The Board initially notes that the Veteran submitted a June 2011 VA Form 21-4142, Authorization and Consent to Release Information, indicating that there are potentially outstanding records from a Dr. F.  While some records from Dr. F., have already been associated with the claims file, in a letter accompanying this VA Form 21-4142, the Veteran indicated that he was going to be seeing Dr. F soon.  As such, any remaining outstanding treatment records from Dr. F., should be obtained. 

The Board has additionally considered a September 2009 private statement from Dr. F.  The letter indicates that the Veteran has been his patient since 2004.  He stated that based upon his cirrhosis and natural history of disease progression it would be true that the Veteran has been infected with the hepatitis C virus greater than 30 years.  As no rationale for this opinion was provided, it carries limited probative value.

On remand, the Veteran should be provided the opportunity to have Dr. F. supplement his earlier opinion by providing a complete rationale for all conclusions and findings.  

VA opinion-  As mentioned in the January 2010 BVA Remand, a July 2007 VA examination and opinion undertaken to address the Veteran's hepatitis C claim did not provide rationale for the opinion rendered.  As such, little probative value is given to this opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  


The Veteran underwent a subsequent March 2008 VA examination which considered various alleged risk factors for the subsequent development of the Veteran's current hepatitis C, including (1) in-service wisdom teeth extraction (2) multiple sexual partners (3) ear piercing in service and (4) drug use.  The VA examiner provided a negative nexus opinion and provided sufficient rationale regarding the risk factors pertaining to his dental surgery, drug use, and multiple sexual partners.  No rationale was provided regarding the VA examiner's negative opinion regarding the association between ear piercing and hepatitis C.

Pursuant to the January 2010 BVA Remand, the Veteran was afforded a subsequent January 2010 VA examination.  The VA examiner only considered risk factors including drug use and multiple sexual partners.  An addendum opinion issued in March 2010 once again only considered the Veteran's prior drug use and multiple sexual partners. 

Unfortunately, none of the VA examinations have considered the Veteran's assertions made at his November 2008 DRO hearing where he testified that he had shared razors with other service members in service.  See DRO Hearing Transcript (T.) at 8.  Moreover, the Board notes a May 2004 private treatment record which reflected reports by the Veteran that he had been "stuck" while working in a health care clinic in maintenance with several needles.  It is unclear whether or not this occurred during the Veteran's military service.  Clarification from the Veteran is needed concerning this assertion.  

As none of the VA examinations of record have consider all of the Veteran's alleged risk factors together, which include (1) oral surgery in-service (2) multiple sexual partners (3) shared razors  (4) drug use- to include assertions of "skin popping" (see June 2011 statement) (5) in-service ear piercing, and potentially (6) being "stuck" while working in a health care clinic with several needles, the Veteran should be accorded an additional pertinent VA examination that considers all risk factors. 

Additionally, the Board notes that additional evidence has been associated with the claims file subsequent to the last Supplemental Statement of the Case.  This evidence should be considered by the RO/AMC.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records from Dr. F. in Milwaukee, Wisconsin. Any negative search result should be noted in the record. 

2.  The Veteran should be advised that the opinion that he submitted from Dr. F attempting to relate his hepatitis C to service is deficient because of the lack of rationale.  Moreover, the private treating practitioner does not indicate which records he reviewed, nor does he specifically discuss the Veteran's alleged in-service risk factors or specifically indicate that the Veteran's hepatitis C began in service.  He merely states that his current hepatitis C has existed for greater than 30 years. He should be told that he may submit an addendum opinion from Dr. F for the purpose of providing a complete rationale for Dr. F's findings and conclusions.

3.  Following the development set forth in the Remand paragraphs above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his hepatitis C. Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability or more) that the Veteran's hepatitis C is related to service, including to any hepatitis C in-service risk factor(s).

In rendering such opinion, the examiner is directed to consider the Veteran's reported risk factors of: 1) oral surgery in-service (2) multiple sexual partners (3) shared razors (4) drug use- to include assertions of "skin popping" (5) in-service ear piercing, and potentially (6) being "stuck" while working in a health care clinic with several needles.  The VA examiner should clarify with the Veteran when he was "stuck" with needles while working in a health care clinic.   The examiner should also identify whether such risk factors occurred in service and/or after service.

The examiner should also consider other major risk factors for the hepatitis C virus, including receipt of blood or blood products before 1992; intravenous drug use; occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work; high risk sexual practices; intranasal cocaine; hemodialysis; organ transplants; and body piercing or tattooing. Veterans Benefits Administration (VBA) All Station Letter 98-110 "Infectious Hepatitis" (November 30, 1998); VBA Fast Letter 04-13 (June 29, 2004). 

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.

4.  The RO should then readjudicate the claim, considering evidence added to the record after the June 3, 2011 Supplemental Statement of the Case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


